wl

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
Plaintif£

Criminal Action No. 10-38 (CKK)

v.

FREDERICK JAMES NlCKERSON,

Defendant.

oRDER
(May 6, 2010)

This case comes before the Court upon receipt of a [16] & [19] Report and Recommendation
dated May 4, 2010, from Magistrate Judge Alan Kay. Due to scheduling conflicts with the Court’s
calendar, this criminal matter was referred _ at the parties’ request and with Defendant’s written
consent _ to Magistrate Judge Kay for a plea hearing. See Apr. 29, 2010 Order, Docket No. [15]. A
plea hearing was subsequently held on May 4, 2010, at which time Defendant Frederick J ames
Nickerson entered a guilty plea before Magistrate Judge Kay. See Docket Nos. [16] & [17] & [18].

Accordingly, upon consideration of Magistrate Judge Kay’s Report and Recommendation, it is
this 6th day of May, 2010, hereby,

ORDERED that the [16] & [19] Report and Recommendation is ADOPTED and the plea of
guilty to Count One of the lndictment (False Impersonation of Officer or Employee of the United
States in violation of l 8 U.S.C. § 912), by l\/lr. Nickerson entered into before Magistrate Judge Kay is

ACCEPTED as being made knowingly and voluntarily.

6 .
¢FQ_»»§L@/M
COLLEEN KOLLA -KOTELLY

United States District judge

SO ORDERED.